Citation Nr: 0714491	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-12 974A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for schizophrenia.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for left arm and elbow 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for depression.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for skin disability.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for cervical spine 
disability.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	William L'Esperance, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to July 1984, 
and had subsequent duty in the Army Reserve and New Mexico 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions of 
Department of Veterans Affairs (VA) Regional Offices (ROs) 
that denied the veteran's claim of service connection for 
PTSD; his application to reopen claims of service connection 
for schizophrenia, left arm and elbow disability, depression, 
skin and cervical spine disability; and to a TDIU.

In October 2006, the veteran testified at a hearing held at 
the local VA office before the undersigned Veterans Law 
Judge.

The veteran's PTSD, schizophrenia, left arm and elbow 
disability, depression, skin and TDIU claims are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied service 
connection for schizophrenia.  In an August 2000 letter, the 
RO notified the veteran of the determination and of his 
appellate rights; he did not appeal, and the decision became 
final.

2.  The evidence received since the August 2000 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's schizophrenia claim.  

3.  In an August 2000 rating decision, the RO denied service 
connection for cervical spine disability.  In an August 2000 
letter, the RO notified the veteran of the determination and 
of his appellate rights, but he did not appeal, and the 
decision became final.

4.  The evidence received since the August 2000 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's cervical spine claim.


CONCLUSIONS OF LAW

1.  The RO's August 2000 decision that denied the veteran's 
claim of service connection for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.160(d) 3.160(d), 20.302, 20.1103 (2000).

2.  Evidence received since the August 2000 RO rating 
decision is new and material; the claim of entitlement to 
service connection for schizophrenia is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The RO's August 2000 decision that denied the veteran's 
claim of service connection for cervical spine disability is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.160(d), 3.160(d), 20.302, 20.1103 
(2000).

4.  Evidence received since the August 2000 RO rating 
decision is not new and material; the claim of entitlement to 
service connection for cervical spine disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for schizophrenia and remands it for 
further development.  Thus, no discussion of VA's duties to 
notify and assist is required.  As to his cervical spine 
claim, since under 38 U.S.C.A. § 5103(a) VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA has no duty to notify or assist 
him with respect to this claim.  See Mason v. Principi, 16 
Vet. App. 129 (2002); VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 
(2004).

In an unappealed August 2000 rating decision, the RO denied 
service connection for schizophrenia on the basis that the 
veteran did not have the disability, and service connection 
for cervical spine disability, on the ground the condition 
resulted from trauma sustained in a May 28, 1991, motor 
vehicle accident that occurred prior to his period of active 
duty for training from June 1 to June 15, 1991.  

The evidence of record at the time of the August 2000 rating 
action consisted of the service medical and personnel 
records; a May 1991 police report; post-service private and 
VA records, dated from the 1980s to May 2000; a June 2000 VA 
psychiatric examination report with a July 2000 addendum; and 
statements and written argument submitted by or on behalf of 
the veteran.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the August 2000 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2000).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Schizophrenia

Evidence associated with the claims folder since the RO's 
August 2000 rating decision includes voluminous private and 
VA medical records; the veteran's testimony at an October 
2006 Board hearing; and statements submitted by or on behalf 
of the veteran.  Of particular significance are numerous 
records reflecting that he has repeatedly been diagnosed as 
having schizophrenia.  In light of the basis for the RO's 
August 2000 determination, this evidence raises a reasonable 
possibility of substantiating his claim.  Accordingly, this 
evidence is "new and material" under the provisions of 
38 C.F.R. § 3.156(a), and the claim is reopened.  

Cervical spine disability

Evidence associated with the claims folder since the RO's 
August 2000 rating decision includes voluminous private and 
VA medical records; the veteran's testimony at an October 
2006 Board hearing; and statements submitted by or on behalf 
of the veteran.  

As the RO has pointed out, the medical evidence uniformly 
shows that the veteran's cervical spine disability stems from 
trauma sustained in a May 28, 1991, motor vehicle accident, 
i.e., prior to his period of active duty for training.  
Although the veteran maintained at the time of the earlier 
determination that he was traveling to a period of active 
duty for training, the Board observes that the order 
instructing him to report for a period of active duty for 
training at Fort Bliss, Texas, is dated May 31, 1991.  
Further, the order directed the veteran was to report to the 
Albuquerque National Guard Armory in Albuquerque, New Mexico.  

A June 7, 1991, individual sick slip, dated during the 
veteran's period of active duty for training, shows that he 
was instructed to perform no heavy lifting, and there is a 
finding that the injury was not incurred in the line of duty.  
Further, the veteran's private physicians, Dr. Michael L. 
Berger in a July 1991 report, and Dr. John F. Kirkpatrick, in 
an August 1991 report, agreed that the veteran's cervical 
spine disability resulted from to the May 28, 1991, motor 
vehicle accident.  Because only official service department 
records can establish if and when an individual was serving 
on active duty, active duty for training, or inactive duty 
for training, see Cahall v. Brown, 7 Vet. App. 232, 237 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), the 
May 28, 1991, motor vehicle accident did not occur during 
service.  

The newly received evidence confirms that the veteran 
continues to suffer from cervical spine disability.  Given 
the above, however, the new evidence is not material because 
it does not relate an unestablished fact necessary to 
substantiate the veteran's claim.  As such, VA has not 
received new and material evidence to reopen the veteran's 
claim, and this appeal must be denied.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for schizophrenia has been presented; to 
this extent, the appeal is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
cervical spine disability is denied.

REMAND

With respect to his schizophrenia claim, the veteran 
essentially contends that he had no psychiatric problems 
prior to service and that his schizophrenia had its onset 
during his period of active duty.  In this regard, the 
veteran's attorney indicated that  a VA physician, whom he 
identified, traced the veteran's schizophrenia to his 
military service.  Although review of the record does not 
support that assertion, it is nevertheless unclear whether 
his schizophrenia is related to or had its onset during 
service.  Thus, this claim must be remanded for further 
development, to specifically include affording the veteran a 
VA psychiatric examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

A remand is also required because there appears to be 
outstanding service medical and relevant VA treatment 
records.  The Board notes that the service medical records 
currently associated with the claims folder show that, in 
June 1983, the veteran was seen at for psychiatric care at 
Fort Benning, Georgia.  The entry states that he denied 
having suicidal or homicidal ideation, and a notation 
indicates his case was eventually closed.  The Report of 
Medical History at service separation, dated in May 1984, 
shows that he complained of having frequent trouble sleeping 
and of depression and excessive worry.  As such, the Board 
concludes that pertinent in-service records of his treatment 
for psychiatric problems while he was stationed in Fort 
Benning, Georgia, may not have been associated with the 
claims folder.  Similarly, the record shows that the veteran 
receives regular psychiatric care at the Albuquerque, New 
Mexico, VA Medical Center.  On remand, the RO must obtain 
records of his care at that facility, dated since June 2006.

As to his PTSD claim, the record shows that the veteran has 
been diagnosed as having this disability due to his report of 
in-service personal assaults and to incidents that reportedly 
took place while he was serving in Grenada.  With respect to 
the latter basis, there is no indication that the veteran 
ever served in that location.  With respect to the former 
basis, the Board notes that during this appeal, he was not 
given notice of the elements necessary to substantiate such a 
claim.  See Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Thus, the RO must provide him with the criteria contained in 
revised 38 C.F.R. § 3.304(f)(3).  As such, this claim must be 
remanded.

As to his left arm and elbow, skin and depression claims, the 
veteran was not provided notice letters that informed him of 
the bases for the prior denials and the evidence needed to 
reopen these claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As such, these issues must, unfortunately, also be 
remanded.

Finally, given the above dispositions, a Board decision on 
the veteran's TDIU claim at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran and his 
attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  With respect to that part 
of his PTSD claim that is based on a 
reported personal assault, the RO 
should provide him with a copy of the 
criteria set forth in 38 C.F.R. 
§ 3.304(f)(3).  As to his left arm and 
elbow, skin and depression claims, the 
RO should send the veteran and his 
attorney a letter that states the basis 
of the prior denials and indicates what 
evidence is necessary to substantiate 
that element or elements required to 
establish service connection that were 
found insufficient.  

2.	The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), or other agency as appropriate, 
to obtain any outstanding mental 
hygiene records relating to the 
veteran's treatment at Fort Benning, 
Georgia, not already associated with 
the claims folder.  (The veteran 
apparently was at Fort Benning from May 
1983 to January 1984.)  

3.	The RO should associate records of the 
veteran's treatment at the Albuquerque, 
New Mexico, VA Medical Center, dated 
since June 2006.

4.	The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology 
of any psychiatric disability found to 
be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  The 
examiner should specifically rule in or 
exclude diagnoses of schizophrenia, 
PTSD, and depression.  If schizophrenia 
is diagnosed, the examiner should opine 
whether it is at least as likely as not 
that the disability is related to 
service, to include whether it became 
manifest during his period of active 
duty or within one year of his 
discharge.  If PTSD is diagnosed, the 
examiner should state the stressor or 
stressors upon which the diagnosis is 
based.  The examiner should also 
comment as to whether it is at least as 
likely as not that any other 
psychiatric disability found to be 
present is related to or had its onset 
during service.  The rationale for all 
opinions expressed should be provided.

5.	Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted, the RO 
should issue the veteran and his 
attorney a supplemental statement of 
the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


